DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-4, 7-17, 19-21, 23-47, 49-51, and 53-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of displaying, on an electronic display of a first user device, a first GUI for receiving input of information related to a particular commodity smart contract for transfer of a commodity; receiving, from a first user via the first GUI, input data including information related to commodity attributes; displaying a commodity price field in the first GUI, wherein the commodity price is denominated in second commodity contract tokens; transferring the received input data to a server computer; displaying, via the first GUI, a first commit object for receiving a user commitment to purchase a commodity contract; receiving input via the first commit object; transmitting a commitment to the server computer to cause the server computer to establish a smart commodity contract for the commodity, the commitment corresponding to the input received from the first commit object, wherein the causinq of the server computer to establish the smart commodity contract for the commodity includes causinq the server computer to write the smart Amendment and Reply Attorney Docket No. 0104428-000008 Application No. 16/708,398 Page 3 contract onto a distributed ledqer that includes a blockchain by recordinq the smart contract as a transaction on the distributed ledqer spanning a plurality of nodes residinq on a plurality of networked devices, and to issue at least one particular commodity contract electronic token representing the commodity contract such that the plurality of networked devices are configured to collectively validate the transaction; and displaying, in the first GUI on the electronic display, a receipt acknowledgement object, the receipt acknowledgement object indicating that the smart contract is established and the first user is obligated to abide by the smart contract.  That is, other than reciting “a computer”, “user device,” and “electronic display” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  For example, but for the “classical computer” language, the encompasses the user transmitting information, receiving information, and analyzing the information based on attributes.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The “computer”, “user device,” and “electronic display” in the steps are recited at a high level of generality, i.e., processing and displaying information. These limitations are no more than mere instructions to apply the exception using generic computer component. Also, a distributed server spanning multiple networked devices for blockchain, which collectively validates a transaction, is an insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of “computer”, “user device,” and “electronic display”  in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Because the steps of a distributed ledger spanning multiple networked devices that can collectively validate the transaction was considered an insignificant extra-solution activity above, in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that collective validation is anything other than a conventional blockchain transaction system that may be used for various transactions (Applicants specification: “The plurality of devices 510 may be configured to collectively validate the distributed ledger transactions…”), NPL References “A” and “B” in PTO-892 indicate that Each member (for example a patient, a physician or a service provider, a health department, etc.) in the network stores an identical copy of the blockchain and contributes to the collective process of validating and certifying digital transactions for the network. & conventionally, blocks of blockchain are validated by means of a consensus protocol distributed and mined by mining nodes on the basis of a proof of work or even a proof of authority for private blockchains.  These additional elements are not a technological solution to a technological problem, or a solution to a problem introduced by the technology itself.  Accordingly, a conclusion that the steps of a distributed ledger spanning multiple networked devices that can collectively validate the transaction are well-understood, routine and conventional activities supported under Berkenheimer option 3. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claim 25.
Claim 2 recites receiving a commodity price input into the commodity price field from the first user, the input being denominated in second commodity contract tokens.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites populating the commodity price field with an indexed price denominated in second commodity contract tokens.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites receiving, from the server computer, and displaying, in the first GUI, a purchase offer object related to an offer from a second user for the commodity contract.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites displaying, on an electronic display of a counterparty user device, a second GUI, the second GUI including information related to the commodity contract; displaying, via the second GUI, a second commit object for receiving a counterparty user order to purchase the commodity contract; and receiving a counterparty user commit command from the counterparty user via the second commit object;  13Docket No.: 3058-008-03 wherein receiving the counterparty user commit command from the counterparty user via the second commit object causes the server computer to transmit and cause display, in the first GUI, the purchase offer object related to the offer from the counterparty user for the commodity contract.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites receiving, via the first GUI, acceptance of the offer from the first user, using an accept object to cause: transferring, from a first user wallet to a second user wallet, at least a portion of the at least one commodity contract first token, the commodity contract first token representing ownership of the commodity contract; transferring, into the first user wallet from the second user wallet, at least a portion of at least one second commodity contract electronic token representing a second smart contract for ownership transfer of one or more second commodity instances; and writing, with the server computer to the distributed ledger, a record of a transaction including the transferring, from the first user wallet to the second user wallet, the at least a portion of the at least one commodity contract first token, the transferring, from the second user wallet to the first user wallet, of the at least a portion of the at least one second commodity contract token.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites wherein the transference of the first and second commodity contract tokens causes a transference of ownership of the first and second commodity contract instances.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites wherein the particular commodity smart contract comprises a futures contract including a future delivery date.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites wherein the particular commodity is a physical commodity.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites wherein the particular commodity includes one or more of a fuel, an unrefined fuel, a metal, a food, and a building material.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites wherein the second commodity is a physical commodity.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites wherein the second commodity includes one or more of a fuel, an unrefined fuel, a metal, a food, and a building material.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 15 recites wherein the second commodity is a different type of commodity than the first commodity.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites outputting, via a graphical buyer interface, a notification to the buyer that the first token has been transferred to the buyer.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites wherein the distributed ledger is written in one or more computer readable memories.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 19 recites wherein the blockchain includes a public blockchain.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 20 recites wherein the blockchain includes a private blockchain.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 21 recites wherein the blockchain includes a permissioned blockchain.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 23 recites wherein adding the smart contract to the distributed ledger comprises encrypting the smart contract.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 24 recites wherein adding the smart contract to the distributed ledger comprises: storing the smart contract at one or more cloud locations; encrypting the one or more cloud locations; and entering the encrypted one or more cloud locations onto the distributed ledger as a transaction.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 26 recites receiving, from the buyer, the second token representing the second smart contract for the transfer of the second commodity and transferring, to the buyer, the first token correspond to buying the first token with the second token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 27 recites receiving, from the buyer, the second token representing the second smart contract for the transfer of a second commodity and transferring, to the buyer, the first token correspond to trading the second token for the first token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 28 recites establishing a value of the first token in a cryptocurrency; and establishing a value of the second token in the cryptocurrency.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 29 recites receiving a request from the buyer to buy the first token with the second token; determining whether the value of the second token in the cryptocurrency is greater than the value of the first token in the cryptocurrency; and if the value of the second token is greater than the value of the first token, granting the request to buy the first token with the second token and crediting, to an account of the buyer, an amount of the cryptocurrency corresponding to a difference between the value of the second token and the value of the first token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 30 recites if the value of the second token is greater than the value of the first token, granting the request to buy the first token with the second token and debiting, from the account of the buyer, an amount of the cryptocurrency 17Docket No.: 3058-008-03 corresponding to a difference between the value of the first token and the value of the second token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 31 recites establishing the value of the first token in a fiat currency; and establishing the value of the second token in the fiat currency.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 32 recites receiving a request from the buyer to buy the first token with the second token; determining whether the value of the second token in the fiat currency is greater than the value of the first token in the fiat currency; and if the value of the second token is greater than the value of the first token, granting the request to buy the first token with the second token and crediting, to the account of the buyer, an amount of the fiat currency corresponding to a difference between the value of the second token and the value of the first token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 33 recites if the value of the second token is greater than the value of the first token, granting the request to buy the first token with the second token and debiting, from the account of the buyer, an amount of the fiat currency corresponding to a difference between the value of the first token and the value of the second token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 34 recites receiving, from the buyer, the second token representing the second smart contract for the transfer of the second commodity includes receiving multiple second tokens from the buyer representing the second smart contract.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 35 recites determining a value of the at least one first token; determining a value of the one or more second tokens; and determining a number of the second tokens sufficient to purchase the first token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 36 recites determining whether the buyer owns the number of second tokens sufficient to purchase the first token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 37 recites if the buyer owns the number of second tokens sufficient to purchase the first token, receiving, from the buyer, the second token representing the second smart contract for the transfer of the second commodity includes receiving the number of second tokens sufficient to purchase the first token.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 38 recites if the buyer does not own the number of second tokens sufficient to purchase the first token, determining an amount of currency sufficient to make up a difference between the value of the first token and the number of second tokens owned by the buyer; and debiting, from the account of the buyer, the amount of the currency sufficient to make up the difference.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 39 recites wherein the currency is a cryptocurrency.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 40 recites wherein the currency is a fiat currency.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 41 recites wherein the first commodity is a physical commodity.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 42 recites wherein the first commodity includes one or more of a fuel, an unrefined fuel, a metal, a food, and a building material.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 43 recites wherein the second commodity is a physical commodity.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 44 recites wherein the second commodity includes one or more of a fuel, an unrefined fuel, a metal, a food, and a building material. These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 45 recites wherein the second commodity is a different type of commodity than the first commodity.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 46 recites outputting, via a graphical buyer interface, a notification to the buyer that the first token has been transferred to the buyer.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 47 recites wherein the distributed ledger is written in one or more computer readable memories.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 49 recites wherein the blockchain includes a public blockchain.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 50 recites wherein the blockchain includes a private blockchain.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 51 recites wherein the blockchain includes a permissioned blockchain.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 53 recites wherein adding the smart contract to the distributed ledger comprises encrypting the smart contract.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.
Claim 54 recites wherein adding the smart contract to the distributed ledger comprises: storing the smart contract at one or more cloud locations; encrypting the one or more cloud locations; and entering the encrypted one or more cloud locations onto the distributed ledger as a transaction.  These limitations are also part of the abstract idea identified in claim 25, and is similarly rejected under the same rationale as claim 25, supra.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 
Applicant states that the claims are not directed to an abstract idea.  Examiner disagrees.  The currently recited claims are a fundamental business activity as well as capable of being performed in the human mind.  
The Supreme Court has identified a number of concepts falling within the "certain methods of organizing human activity" grouping as abstract ideas. In particular, in Alice, the Court concluded that the use of a third party to mediate settlement risk is a ‘‘fundamental economic practice’’ and thus an abstract idea. 573 U.S. at 219–20, 110 USPQ2d at 1982. In addition, the Court in Alice described the concept of risk hedging identified as an abstract idea in Bilski as ‘‘a method of organizing human activity’’. Id. Previously, in Bilski, the Court concluded that hedging is a ‘‘fundamental economic practice’’ and therefore an abstract idea. 561 U.S. at 611–612, 95 USPQ2d at 1010.
The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances.
Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks.
The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").
An example of a case identifying a claim as reciting a fundamental economic practice is Bilski v. Kappos, 561 U.S. 593, 609, 95 USPQ2d 1001, 1009 (2010). The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed "a series of steps instructing how to hedge risk," i.e., how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy. The Supreme Court determined that hedging is "fundamental economic practice" and therefore is an "unpatentable abstract idea." 561 U.S. at 611-12, 95 USPQ2d at 1010.
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).
"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.  An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 
Applicant also contends that the claims recite a practical application.  Examiner disagrees.  Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are  not inherently abstract.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  More specifically, the claims are limited to a business solution to a technical problem, not a technical solution to a technical problem.  
With respect to the pre-emption concern, “[w]hat matters is whether a claim threatens to subsume the full scope of a fundamental concept, and when those concerns arise, we must look for meaningful limitations that prevent the claim as a whole from covering the concept’s every practical application.” CLSBanklnt’l. v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1281 (Fed. Cir. 2013) (Lourie, J., concurring). Here, the more limited way of implementing the abstract idea narrows the abstract idea so that it is described at a lower level of abstraction. It does not render the abstract idea to which the claim is directed any less an abstract idea. Preemption is not a separate test. To be clear, the proper focus is not preemption per se, for some measure of preemption is intrinsic in the statutory right granted with every patent to exclude competitors, for a limited time, from practicing the claimed invention. See 35 U.S.C. § 154. Rather, the animating concern is that claims should not be coextensive with a natural law, natural phenomenon, or abstract idea; a patent-eligible claim must include one or more substantive limitations that, in the words of the Supreme Court, add “significantly more” to the basic principle, with the result that the claim covers significantly less. See Mayo 132 S. Ct. at 1294. Thus, broad claims do not necessarily raise § 101 preemption concerns, and seemingly narrower claims are not necessarily exempt. Id. See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691